Name: Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC
 Type: Directive
 Subject Matter: health;  marketing;  trade;  tariff policy;  animal product;  agricultural activity
 Date Published: 1993-03-15

 Avis juridique important|31992L0118Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC Official Journal L 062 , 15/03/1993 P. 0049 - 0068 Finnish special edition: Chapter 3 Volume 48 P. 0194 Swedish special edition: Chapter 3 Volume 48 P. 0194 COUNCIL DIRECTIVE 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EECTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposals from the Commission (1), Having regard to the opinions of the European Parliament (2), Having regard to the opinions of the Economic and Social Committee (3), Whereas products of animal origin are included in the list of products in Annex II to the Treaty; whereas the placing on the market of such products constitutes an important source of income for part of the farming population; Whereas in order to ensure rational development in this sector and increase productivity, animal health and public health rules for the products in question should be laid down at Community level; Whereas the Community must adopt the measures intended progressively to establish the internal market consisting of an area without internal frontiers, over a period expiring on 31 December 1992; Whereas in view of the abovementioned objectives the Council has laid down animal health rules applicable to fresh meat, poultrymeat, meat products, game meat, rabbit meat and milk products; Whereas, save where otherwise provided, trade in products of animal origin must be liberalized, without prejudice to recourse to possible safeguard measures; Whereas, given the significant risk of the spread of diseases to which animals are exposed, for certain products of animal origin particular requirements should be specified to be imposed when they are placed on the market for the purposes of trade, particularly when intended for regions with a high health status; Whereas, when Directive 92/65/EEC was adopted, the Commission agreed to disassociate the animal health aspects applicable to animals from those applicable to products; Whereas, so as to allow checks at borders between Member States to be abolished on 1 January 1993, animal health and public health rules should be fixed to apply to all products subject to such checks trade in and imports of which have not yet been harmonized at Community level; Whereas, to achieve this objective, certain existing rules should be adapted for the adoption of the aforesaid measures; Whereas a system of approval should be introduced for the third countries and establishments which meet the requirements laid down by this Directive, together with a Community inspection procedure to ensure that the conditions for such approval are observed; Whereas the accompanying document for products is the best way of satisfying the competent authority of the place of destination that a consignment complies with the provisions of this Directive; whereas the public health or animal health certificate should be maintained for the purposes of verifying the destination of certain imported products; Whereas the rules, principles and safeguard measures established by Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (4) should apply here; Whereas, in the context of intra-Community trade, the rules laid down in Directive 89/662/EEC should also be applied; Whereas the Commission should be entrusted with the task of adopting certain measures for implementing this Directive; whereas, to that end, procedures should be laid down establishing close and effective cooperation between the Commission and the Member States within the Standing Veterinary Committee; Whereas, in view of the particular supply difficulties arising from its geographical situation, special derogations should be permitted for the Hellenic Republic; Whereas the adoption of specific rules for the products covered by this Directive is without prejudice to the adoption of rules on food hygiene and safety in general, on which the Commission has submitted a proposal for a framework Directive, HAS ADOPTED THIS DIRECTIVE: CHAPTER I General provisions Article 1 This Directive lays down the animal health and public health requirements governing trade in and imports into the Community of products of animal origin (including trade samples taken from such products) not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC (5) and, as regards pathogenic agents, to Directive 90/425/EEC. This Directive shall be without prejudice to the adoption of more detailed rules on animal health in the framework of the aforesaid specific rules nor the maintenance of restrictions on trade or imports of products covered by the specific rules referred to in the first paragraph based on the rules of public health. Article 2 1. For the purposes of this Directive: (a) trade means trade as defined by Article 2 (2) of Directive 89/662/EEC; (b) trade sample means a sample of no commercial value, taken on behalf of the owner or the person responsible for an establishment, which is representative of a given product of animal origin produced by that establishment, or constitutes a specimen of a product of animal origin the manufacture of which is contemplated, and which, for the purposes of subsequent examination, must bear a reference to the type of product, its composition and the species of animal from which it was obtained; (c) serious transmissible disease means all diseases covered by Directive 82/894/EEC (6); (d) pathogenic agents means any collection or culture of organisms or any derivative, present either alone or in the form of a manipulated combination of such a collection or culture of organisms capable of causing disease in any living being (other than man) and any modified derivatives of these organisms, which can carry or transmit an animal pathogen, or the tissue, cell culture, secretions or excreta by which or by means of which an animal pathogen can be carried or transmitted; this definition does not include the immunological veterinary medicinal products authorized pursuant to Directive 90/677/EEC (7); (e) processed animal protein intended for animal consumption means animal protein which has been treated so as to render it suitable for direct use as a feedingstuff or as an ingredient in a feedingstuff for animals. It includes fishmeal, meatmeal, bonemeal, hoofmeal, hornmeal, bloodmeal, feathermeal, dry greaves and other similar products including mixtures containing these products; (f) processed animal protein intended for human consumption means greaves, meatmeal and pork-rind powder referred to in Article 2 (b) of Directive 77/99/EEC (8); (g) apiculture product means honey, beeswax, royal jelly, propolis or pollen, not intended for human consumption or for industrial use. 2. In addition, the definitions contained in Article 2 of Directives 89/662/EEC, 90/425/EEC and 90/675/EEC shall apply mutatis mutandis. Article 3 Member States shall ensure that: - trade in and imports of products of animal origin referred to in Article 1 together with gelatins not intended for human consumption are not prohibited or restricted for animal health or public health reasons other than those arising from the application of this Directive or from Community legislation, and in particular any safeguard measures taken, - any new product of animal origin whose placing on the market in a Member State is authorized after the date provided for in Article 20 may not be the subject of trade or importation until a decision has been taken in accordance with the first paragraph of Article 15 after evaluation and, if appropriate, the opinion of the Scientific Veterinary Committee set up by Decision 81/651/EEC (9), of the real risk of the spread of serious transmissible diseases which could result from movement of the product, not only for the species from which the product originates but also for other species which could carry the disease, become a focus of disease or a risk to human health, - the other products of animal origin referred to in Article 2 (b) of Directive 77/99/EEC may not be the subject of trade or importation from third countries unless they meet the requirements of that Directive and the relevant requirements of this Directive. CHAPTER II Provisions applicable to trade Article 4 Member States shall take the necessary measures to ensure that, for the purposes of applying Article 4 (1) of Directive 89/662/EEC and Article 4 (1) (a) of Directive 90/425/EEC, the products of animal origin referred to in Annexes I and II and the second and third indents of Article 3 of this Directive may, without prejudice to the particular provisions to be adopted in implementation of Articles 10 (3) and 11, be the subject of trade only if they satisfy the following requirements: 1. they must meet the requirements of Article 5 and the specific requirements laid down in Annex I as regards animal health aspects and Annex II as regards public health aspects, 2. they must come from establishments which: (a) undertake, in the light of the specific requirements laid down in Annexes I and II for the products the establishment produces, to: - comply with the specific production requirements set out in this Directive, - establish and implement methods of monitoring and checking the critical points on the basis of the processes used, - depending on the products, take samples for analysis in a laboratory recognized by the competent authority for the purpose of checking compliance with the standards established by this Directive, - keep a record, whether written or otherwise recorded, of the information obtained pursuant to the preceding indents for presentation to the competent authority. The results of the various checks and tests in particular shall be kept for at least two years, - guarantee the administration of marking and labelling, - should the result of the laboratory examination or any other information available to them reveal the existence of a serious animal health or public health hazard, inform the competent authority, - consign, for purposes of trade, only products accompanied by a commercial document indicating the nature of the product, the name and, where appropriate, the veterinary approval number of the establishment of production; (b) they are under supervision by the competent authority to ensure that the operator or manager of the establishment complies with the requirements of this Directive; (c) they were registered by the competent authority on the basis of assurances from the establishment guaranteeing compliance with the requirements of this Directive. Article 5 Member States shall ensure that every necessary measure is taken to guarantee that products of animal origin referred to in Annexes I and II are not dispatched for purposes of trade from any holding, situated in a zone subject to restrictions because of the occurrence of a disease to which the species from which the product is derived is susceptible or from any establishment or zone from which movements or trade would constitute a risk to the animal health status of the Member States except where products are heat-treated in accordance with Community legislation. Particular assurances permitting, by way of derogation from the first paragraph, the movement of certain products may be adopted under the procedure laid down in Article 18 within the framework of safeguard measures. Article 6 Member States shall ensure that trade in pathogenic agents is subject to strict rules to be defined under the procedure laid down in Article 18. Article 7 1. The rules on checks established by Directive 89/662/EEC and, as regards pathogenic agents, by Directive 90/425/EEC shall apply, in particular as regards the organization of and follow-up to the checks to be carried out, to the products covered by this Directive. 2. Article 10 of Directive 90/425/EEC shall apply to the products covered by this Directive. 3. For the purposes of trade, the provisions of Article 12 of Directive 90/425/EEC shall be extended to establishments supplying products of animal origin covered by this Directive. 4. Without prejudice to the specific provisions of this Directive, the competent authority shall carry out any checks it may deem appropriate where it is suspected that this Directive is not being complied with. 5. Member States shall take the appropriate administrative or penal measures to penalize any infringement of this Directive, in particular where it is found that the certificates or documents drawn up do not correspond to the actual state of the products referred to in Annexes I and II, or that the products in question do not satisfy the requirements of this Directive or have not undergone the checks provided for therein. Article 8 In Chapter 1 (1) of Annex A to Directive 92/46/EEC (10) the following subparagraph is added: 'Milk and milk products must not come from a surveillance zone defined in accordance with Directive 85/511/EEC unless the milk has undergone pasteurization (71,7 °C for 15 seconds) under the supervision of the competent authority.' CHAPTER III Provisions applicable to imports into the Community Article 9 The requirements applicable to imports of products covered by this Directive must offer at least the guarantees provided for in Chapter II, including those established in implementation of Article 6, and those laid down in the second and third indents of Article 3. Article 10 1. For the purposes of uniform application of Article 9, the following provisions shall apply. 2. The products referred to in Annexes I and II and in the second and third indents of Article 3 may be imported into the Community only if they satisfy the following requirements: (a) unless otherwise specified in Annexes I and II, they must come from a third country or part of a third country on a list to be drawn up and updated in accordance with the procedure provided for in Article 18; (b) except for the products referred to in Chapter 5 (B) of Annex I, they must come from establishments for which the competent authority of the third country has provided the Commission with guarantees that they meet the requirements of paragraph 3 (a); (c) in the cases specifically provided for in Annexes I and II and in the second and third indents of Article 3, they must be accompanied by an animal health or public health certificate corresponding to a specimen to be drawn up under the procedure provided for in Article 18, certifying that the products meet the additional conditions or offer the equivalent guarantees referred to in paragraph 3 (a) and come from establishments offering such guarantees, and signed by an official veterinarian or, as appropriate, by any other competent authority recognized under the same procedure. 3. Under the procedure provided for in Article 18: (a) specific requirements shall be established - in particular for the protection of the Community from certain exotic diseases or diseases transmissible to man - or guarantees equivalent to those conditions. The specific requirements and equivalent guarantees established for third countries may not be more favourable than those laid down in Annexes I and II and in the second and third indents of Article 3; (b) a Community list shall be drawn up of third country establishments which satisfy the requirements of paragraph 2 (b); (c) the nature of any treatment or the measures to be taken to avoid recontamination of animal casings, eggs and egg products shall be established. 4. The decisions provided for in paragraphs 2 and 3 must be taken on the basis of evaluation and, if appropriate, the opinion of the Scientific Veterinary Committee, of the real risk of the spread of serious transmissible diseases or of diseases transmissible to man which could result from movement of the product, not only for the species from which the product originates but also for other species which could carry the disease or become a focus of disease or a risk to public health. 5. Experts from the Commission and the Member States shall carry out on-the-spot inspections to verify whether the guarantees given by the third country regarding the conditions of production and placing on the market can be considered equivalent to those applied in the Community. The experts from the Member States responsible for these inspections shall be appointed by the Commission, acting on proposals from the Member States. These inspections shall be made on behalf of the Community, which shall bear the cost of any expenditure involved. Pending organization of the inspections referred to in the first subparagraph, national rules applicable to inspection in third countries shall continue to apply, subject to notification, through the Standing Veterinary Committee, of any failure to comply with the guarantees offered in accordance with paragraph 3 found during these inspections. 6. Pending compilation of the lists provided for in paragraphs 2 (a) and 3 (b), Member States are authorized to maintain the controls provided for in Article 11 (2) of Directive 90/675/EEC and the national certificate required by products imported under existing national rules. Article 11 The procedure provided for in Article 18 shall be used to stipulate specific animal health requirements for imports into the Community and the nature and content of accompanying documents for products referred to in Annex I intended for experimental laboratories. Article 12 1. The principles and rules laid down in Directives 90/675/EEC and 91/496/EEC (11) shall apply, with particular reference to the organization of and follow-up to the inspections to be carried out by the Member States and the safeguard measures to be implemented. However, for certain types of product of animal origin, derogations may be adopted in accordance with the procedure laid down in Article 18, from the physical check provided for in Article 8 (2) of Directive 90/675/EEC. 2. In Article 4 (1) of Directive 90/675/EEC, the following subparagraph is added: 'However, where products of animal origin arrive in containers or are wrapped or packaged under vacuum, the identity check may be limited to ensuring that the seals placed by the official veterinarian or the competent authority on the container or package are intact and that the indications given thereon correspond to those included in the accompanying document or certificate.' Article 13 1. Member States may, by issuing an appropriate licence, permit the importation from third countries of products of animal origin referred to in Annexes I and II in the form of trade samples. 2. The licence mentioned in paragraph 1 must accompany the consignment and contain full details of the specific conditions under which the consignment may be imported, including any derogations from the checks provided for by Directive 90/675/EEC. 3. Where the consignment enters one Member State for onward transmission to a second Member State, the first Member State shall ensure that the consignment is accompanied by the appropriate licence. Movement shall take place in accordance with the provisions of Article 11 (2) of Directive 90/675/EEC. The responsibility for ensuring that the consignment complies with the conditions of the licence (and whether entry into its territory should be permitted) shall rest with the Member State which issues the licence. CHAPTER IV Common final provisions Article 14 1. Article 3 (d) of Directive 72/461/EEC (12) shall be deleted. Commission Decisions 92/183/EEC (13) and 92/187/ EEC (14) shall continue to apply for the requirements of this Directive, without prejudice to any amendments to be made to them under the procedure provided for in Article 18. 2. Directive 90/667/EEC is hereby amended as follows: (a) in Article 13 the following paragraph shall be added: '2. With a view to ensuring that the controls provided for in paragraph 1 are followed up: (a) processed products obtained from low-risk or high-risk materials must satisfy the requirements of Chapter 6 of Annex I to Directive 92/118/EEC (15)(); (b) low-risk materials, high-risk materials intended for processing in a plant designated in another Member State in accordance with the second sentence of Article 4 (1) and processed products obtained from high-risk or low-risk materials must be accompanied: - if they come from a plant approved in accordance with Article 4 or 5, by a commercial document specifying; - if appropriate, the nature of the treatment, - whether the product contains ruminant proteins, - if they come from another plant, by a certificate issued and signed by an official veterinarian indicating: - the methods of treatment used on the consignment, - the result of the salmonella tests, - whether the product contains ruminant proteins. (b) in Article 6, 'shall be established under the procedure laid down in Article 19' shall be replaced by 'are laid down under Chapter 10 of Annex I to Directive 92/118/EEC'; (c) in Article 14 the first paragraph shall be deleted. Article 15 The Council, acting by a qualified majority on a proposal from the Commission, shall adopt any new Annex laying down specific requirements for other products capable of presenting a real risk of spreading serious transmissible diseases or a real risk to human health. The Annexes shall, where the need arises, be amended under the procedure provided for in Article 18 in compliance with the general principles set out in the second indent of Article 3. Article 16 1. Member States shall be authorized to make the entry into their territory of products of animal origin referred to in Annexes I and II and in the second and third indents of Article 3 which were produced in the territory of a Member State and have passed through the territory of a third country subject to production of an animal health or public health certificate certifying compliance with the requirements of this Directive. 2. Member States which have recourse to the possibility laid down in paragraph 1 shall so inform the Commission and the other Member States within the Standing Veterinary Committee set up by Decision 68/361/EEC (16). Article 17 1. Annexes A and B to Directives 89/662/EEC and 90/425/EEC shall be replaced by the texts set out in Annex III to this Directive. 2. Directive 77/99/EEC is hereby amended as follows: - in Article 2 (b), point (iv) shall be deleted and points (v) and (vi) shall become (iv) and (v) respectively; - Article 6 (2) shall read: '2. Under the procedure laid down in Article 20, additional conditions may be set for the other products of animal origin so as to ensure the protection of public health.' Article 18 Where reference is made to the procedure provided for in this Article, the Standing Veterinary Committee shall act in accordance with the rules laid down in Article 17 of Directive 89/662/EEC. Article 19 Under the procedure provided for in Article 18, transitional measures may be adopted for a period of up to three years beginning on 1 July 1993 to facilitate the transition to the new arrangements established by this Directive. Article 20 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with Articles 12 (2) and 17 by 1 January 1993 and with the other requirements of this Directive before 1 January 1994. They shall forthwith inform the Commission thereof. When these measures are adopted by the Member States, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive. 3. The setting of the deadline for transposition into national law at 1 January 1994 shall be without prejudice to the abolition of veterinary checks at frontiers provided for by Directives 89/662/EEC and 90/425/EEC. Article 21 This Directive is addressed to the Member States. Done at Brussels, 17 December 1992. For the Council The President J. GUMMER (1) OJ No C 327, 30. 12. 1989, p. 29; and OJ No C 84, 2. 4. 1990, p 102.(2) OJ No C 113, 7. 5. 1990, p. 205; and OJ No C 149, 18. 6. 1990, p. 259.(3) OJ No C 124, 21. 5. 1990, p. 15; and OJ No C 182, 23. 7. 1990, p. 250.(4) OJ No L 373, 31. 12. 1990, p. 1.(5) OJ No L 395, 30. 12. 1989, p. 13. Directive as last amended by Directive 91/496/EEC (OJ No L 268, 24. 9. 1991, p. 56).(6) OJ No L 378, 31. 12. 1982, p. 58. Directive as last amended by Decision 90/134/EEC (OJ No L 76, 22. 3. 1990, p. 23).(7) OJ No L 373, 31. 12. 1990, p. 26.(8) OJ No L 26, 31. 1. 1977, p. 85. Directive updated by Directive 92/5/EEC (OJ No L 57, 2. 3. 1992, p. 1), and last amended by Directive 92/45/EEC (OJ No L 268, 14. 9. 1992, p. 35).(9) OJ No L 233, 19. 8. 1981, p. 32.(10) OJ No L 268, 14. 9. 1992, p. 1.(11) OJ No L 268, 24. 9. 1991, p. 56.(12) OJ No L 302, 31. 12. 1972, p. 24. Directive as last amended by Directive 91/687/EEC (OJ No L 377, 31. 12. 1991, p. 16).(13) OJ No L 84, 31. 3. 1992, p. 33.(14) OJ No L 87, 2. 4. 1992, p. 20.(15)() OJ No L 62, 15. 3. 1993, p. 49.';(16) OJ No L 255, 18. 10. 1968, p. 23. ANNEX I SPECIFIC ANIMAL HEALTH REQUIREMENTS CHAPTER 1 Liquid milk, dried milk and dried-milk products not intended for human consumption Intra-Community trade in and imports of liquid milk, dried milk and dried-milk products not intended for human consumption are subject to the following conditions: 1. any container in which the product is transported must be marked to indicate the nature of the product; 2. each consignment must be accompanied by, as appropriate, a commercial document referred to in the last indent of Article 4 (2) (a) or the health certificate referred to in Article 10 (2) (c), bearing the name and approval number of the processing or treatment plant and stating that the product has been heat-treated in accordance with paragraph 3 (a); this document or certificate must be retained by the consignee for a period of at least one year; 3. the document or certificate referred to in paragraph 2 must show that: (a) during processing or treatment the milk was subjected to a minimum temperature of 71,7 °C for at least 15 seconds or any equivalent combination or, in the case of dried milk or dried-milk products, the heat treatment during spray or roller drying was of equivalent effectiveness; (b) and, in the case of dried milk and dried-milk products, that the following requirements have been met: (i) after completion of the drying process, every precaution was taken to prevent contamination of the product; (ii) the final product was packed in new containers; and (c) in the case of bulk containers, before the liquid milk, dried milk, or dried-milk product was loaded in any vehicle or container for conveyance to its destination, the said vehicle or container was disinfected using a product approved by the competent authorities. Furthermore, imports of liquid milk, dried milk and dried-milk products may be authorized only from third countries or parts of third countries included on the lists provided for in Article 23 of Directive 92/46/EEC and meeting the conditions set out in Article 26 of that Directive. CHAPTER 2 Animal casings A. Trade Trade in animal casings is subject to production of a document specifying the plant of origin which must be: - where the casings are salted or dried at the point of origin and where salted or dried casings are subsequently handled for other purposes, a plant approved by the competent authority, - in other cases, a plant approved in accordance with Directive 64/433/EEC (1), provided the casings are transported in such a way as to avoid contamination. B. Imports from third countries Imports of animal casings from any third country are subject to production of the certificate referred to in Article 10 (2) (c), issued and signed by an official veterinarian of the exporting third country, stating that: (i) the casings come from plants approved by the competent authority of the exporting country; (ii) the casings have been cleaned, scraped and then either salted or bleached (or as an alternative to salting or bleaching, that they have been dried after scraping); (iii) after the treatment in (ii), effective steps were taken to prevent the recontamination of the casings. CHAPTER 3 Hides and skins of ungulates not covered by Directive 64/433/EEC or 72/462/EEC Trade in and imports from third countries of hides and skins of ungulates are subject to the condition that each consignment is accompanied either by the commercial document provided for in the last indent of Article 4 (2) (a) or by a health certificate referred to in Article 10 (2) (c) stating: (a) as regards hides and skins of ungulates, except for pigs, that: (i) the hides or skins were not obtained from animals which originated in an area or country under restriction as regards the species in question due to outbreak of a serious transmissible disease; (ii) the hides or skins were dried, dry-salted or wet-salted or have undergone a chemical treatment a minimum of 14 days before dispatch; (iii) the consignment has not been in contact with any other animal product or live animals presenting a risk of spreading a serious transmissible disease. These requirements do not apply where the hides or skins have been kept separate for 21 days or have been undergoing transport for 21 uninterrupted days; (b) as regards pig skins, that: (i) the pigs from which the skins were derived had been in the country of export for at least three months prior to slaughter; (ii) the skins were dried, dry-salted or wet-salted or have undergone a chemical treatment a minimum of 14 days before dispatch; (iii) no case of African swine fever or swine vesicular disease was recorded in the country of origin or, in the case of regionalization, in the region of origin in the 12-month period preceding dispatch; (iv) the consignment has not been in contact with any other animal product or live animals presenting a risk of spreading a serious transmissible disease. Imports of untreated hides and skins are authorized only from third countries from which imports of fresh meat of the corresponding species are authorized pursuant to Community rules. CHAPTER 4 Pet food containing low-risk materials within the meaning of Directive 90/667/EEC 1. Each consignment of petfood in hermetically sealed containers must be accompanied by a certificate issued and signed by an official veterinarian of the country of origin stating that the product has been subjected to heat treatment to a minimum Fc value of 3,0. 2. Each consignment of semi-moist petfood must be accompanied either by the commercial document or by the certificate provided for in Article 13 (2) (b) of Directive 90/667/EEC stating that: (i) the raw materials of animal origin from which the petfood was manufactured were obtained solely from healthy slaughtered animals, the meat from which had been passed as fit for human consumption; (ii) the ingredients of animal origin have been subjected to a heat treatment of at least 90 °C throughout their substance; (iii) after processing, effective steps were taken to ensure that the consignment was not exposed to recontamination. 3. Dried petfood must satisfy the following requirements: (a) the raw materials from which the petfood was manufactured were low-risk materials in accordance with Articles 2, 5 and 17 of Directive 90/667/EEC; (b) each consignment is accompanied by a commercial document or certificate provided for in Article 13 (2) (b) of Directive 90/667/EEC stating that: (i) the dried petfood consisted of products of slaughtered animals heat-treated so as to achieve a temperature throughout their substance of at least 90 °C, on the understanding that the treatment was not necessary for finished products the ingredients of which had undergone such treatment; (ii) after heat treatment, every precaution was taken to ensure that the product was not contaminated in any way prior to shipment; (iii) the product is packed in new containers (bags or sacks); (iv) the production process has been tested, with satisfactory results, in accordance with Chapter III (2) of Annex II to Directive 90/667/EEC. 4. Each consignment of products manufactured from processed hides must be accompanied by a commercial document or certificate provided for in Article 13 (2) (b) of Directive 90/667/EEC stating that the products have been subjected to a heat treatment during processing sufficient to destroy pathogenic organisms (including salmonella) and that effective steps were taken after processing to prevent contamination of the products. CHAPTER 5 Bones and bone products (excluding bone meal), horns and horn products (excluding horn meal) and hooves and hoof products (excluding hoof meal) Trade in and imports of the products in question are subject to the following conditions: A. where they are intended for human or animal consumption: 1. where trade is concerned, bones, horns and hooves are subject to the animal health requirements laid down in Directive 72/461/EEC; 2. where trade is concerned, bone products, horn products and hoof products are subject to the animal health requirements provided for in Directive 80/215/EEC (2); 3. where imports are concerned, bones, bone products, horns, horn products, hooves and hoof products are subject to the requirements of Directive 72/462/EEC (3); B. where they are intended for uses other than human or animal consumption, including those intended to be processed with a view to the manufacture of gelatins: 1. Member States shall authorize the importation of bone and bone products (excluding bone meal), horns and horn products (excluding horn meal) and hooves and hoof products (exluding hoof meal) provided that: (i) the products are dried before export and not chilled or frozen; (ii) the products are conveyed only by land and sea from their country of origin direct to a border inspection post in the Community and are not transhipped at any port or place outside the Community; (iii) following the document checks provided for in Directive 90/675/EEC, the products are conveyed directly to the manufacturing plant; 2. each consignment must be accompanied by an undertaking from the importer that products imported under this chapter will not be diverted for direct use in human or animal food. A declaration to this effect must be presented to the official veterinarian at the border inspection post at first point of entry of the goods into the Community and be annotated by him, and thereafter shall accompany the consignment to its destination. 3. under the procedure provided for in Article 18 of this Directive, in the light of the animal health situations and guarantees as regards controls on origin offered by a third country, derogations from some of these requirements may be permitted. CHAPTER 6 Processed animal protein I. Without prejudice to any restrictions imposed as regards BSE or to the restrictions on the feedings of ruminant protein to ruminants, trade in and imports of processed animal protein are subject: A. as regards trade: - in processed animal protein intended for human foodstuffs, to the production of the document or certificate provided for in Directive 77/99/EEC stating that the requirements of that Directive have been complied with, - in processed animal proteins intended for animal feedingstuffs, to the production of the document or certificate provided for in Article 13 of Directive 90/667/EEC; B. as regards imports: 1. to production of a health certificate as provided for in Article 10 (2) (c), signed by the official veterinarian of the country of origin and stating that: (a) the product: (i) where it is intended for animal consumption, has undergone appropriate heat treatment with the result that it complies with the biological standards laid down in Annex II, Chapter III to Directive 90/667/EEC; (ii) where it is intended for human consumption, fulfils the requirements of Directive 80/215/EEC; (b) every precaution has been taken after treatment to prevent contamination of the product treated; (c) samples have been taken and tested for salmonella when the consignment left the country of origin; (d) the results of these tests are negative; 2. following document checks of the certificate referred to in 1, to sampling by the competent authority at the border inspection post without prejudice to point II: (i) of each consignment of products submitted in bulk; (ii) at random of consignments of products packaged in the manufacturing plant; 3. for release for free circulation in Community territory of consignments of processed animal protein, to prove that the results of the sampling carried out pursuant to B (1) (c) have proved negative, if necessary after reprocessing; C. national rules existing on the date of notification of this Directive concerning the requirements applicable as regards BSE and scrapie for animal proteins may be maintained pending a decision on the type of heat treatment capable of destroying the agent responsible. Trade in and imports of meat meal and bone meal remain subject to Article 5 (2) of Directive 89/662/EEC and Article 11 (2) of Directive 90/675/EEC. II. Member States may carry out random sampling of bulk consignments originating in a third country from which the last six consecutive tests have proved negative. Where during one of these checks a result has proved positive, the competent authority of the country of origin must be informed so that it can take appropriate measures to remedy the situation. These measures must be brought to the attention of the competent authority responsible for the import checks. In the event of a further positive result from the same source, further tests must be carried out on all consignments from the same source until the requirements laid down in the first sentence are again satisfied. III. Member States must keep records of the results of sampling carried out on all consignments which have undergone sampling. IV. In accordance with Article 3 (3) of Directive 89/662/EEC, transhipment of consignments is permitted only through ports which have been approved under the procedure laid down in Article 18, provided that a bilateral agreement has been reached between Member States to allow checking of the consignments to be deferred until they reach the border inspection post of the Member State of final destination. V. Where a consignment proves to be positive for salmonella, it is either: (a) re-exported from the Community; (b) used for purposes other than animal feeds. In this case, the consignment may leave the port or storage depot only on condition that it is not incorporated into animal feedingstuffs; (c) re-processed in a treatment plant approved pursuant to Directive 90/667/EEC or any plant approved for decontamination. Movement from the port or storage depot shall be controlled by permit from the competent authority and the consignment shall not be released until it has been treated, tested for salmonella by the competent authority in accordance with Annex II, Chapter III, to Directive 90/667/EEC and a negative result obtained. CHAPTER 7 Blood and blood products of animal origin (with the exception of equidae) 1. Trade in blood and blood products shall take place in accordance with the general provision of Article 4 of this Directive. 2. Imports of blood products intended for the pharmaceutical industry are subject to the production of a health certificate provided for in Article 10 (2) (c) certifying compliance with the provisions on the identity of the materials concerned, their packaging, transport conditions, storage, handling and processing, as well as the provisions regarding the disposal of the wrapping, the packaging and the residues of processing so as to preclude any danger to public health or animal health, without prejudice to imports for human consumption which are still subject to the requirements of Directive 72/462/EEC. 3. Imports of blood products of animal origin of species other than equidae intended for other purposes are subject to the production of the animal health certificate provided for in Article 10 (2) (c), signed by the official veterinarian and stating that, if the country of origin was considered, in accordance with the procedure laid down in Article 18, to represent a health risk, as regards foot-and-mouth disease and/or blue tongue virus: (a) either the products: - come from a slaughterhouse situated in a zone with a 10 km radius free from the diseases in question to which the species from which the product comes is susceptible, and - come from an animal which (or whose mother): - had been in the country of origin for three months, and - had been subjected to pre-slaughter and post mortem inspection and found free from the diseases in question. In the case of consignments meeting the requirements set out above: - except in the case provided for in point 5, each consignment of blood products must be taken directly from the port of entry to a laboratory for treatment and any residues resulting from treatment must be destroyed immediately, - a sample must be collected from each batch of blood products and dispatched to a laboratory approved under the procedure laid down in Article 18 for the purpose of testing for the presence of foot-and-mouth disease virus and blue tongue virus, - the batch may not be released from the laboratory until the test sample is found negative for the presence of foot-and-mouth disease virus and/or blue tongue virus, - the importer shall be responsible for meeting any costs associatedwith the carrying out of tests pursuant to Directive 90/675/EEC; (b) or the products have undergone one of the following treatments: - they have been heated at a temperature of at least 65 °C for at least three hours, or - they have been irradiated at 2,5 mega rads, or - they have been subjected to a change in pH to a pH 5 for three hours; (c) or in the case of blood products for use as in-vitro diagnostic or laboratory reagents, they have been shipped in sealed, impervious containers. It that case: - the containers or their outside packaging must be clearly labelled 'For use as in-vitro diagnostic or laboratory reagents only', and - the blood products may be used as an in-vitro diagnostic or laboratory reagent only and any product literature must state that the products or their residues must not be allowed to come into contact with ruminating animals or swine. 4. Member States shall authorize the importation of blood products from third countries regarded as free of serious transmissible diseases provided that the blood products are accompanied by a veterinary certificate stating that they come from an animal originating in a Member State or one of the aforesaid third countries. 5. Any blood products put up in sealed, impermeable containers may be stored in establishments placed under the permanent supervision of an official veterinarian provided these products are kept separate from all other products of animal origin stored in that establishment. CHAPTER 8 Serum from equidae 1. In order to be the subject of trade, serum must come from equidae which show none of the serious transmissible diseases referred to in Directive 90/426/EEC (4) or of the serious transmissible diseases to which equidae are susceptible and have been obtained in bodies or centres not subject to health restrictions pursuant to that Directive. 2. Serum from equidae may be imported only if it comes from equidae born and raised in a third country from which the importation of horses for slaughter is authorized and was obtained, processed and dispatched in conditions to be specified under the procedure laid down in Article 18. CHAPTER 9 Lard and rendered fats 1. Member States shall authorize the importation into the Community of lard and rendered fats from third countries appearing on the list annexed to Decision 79/542/EEC from which the importation of fresh meat of the species concerned is permitted. 2. Where there has been an outbreak of a serious transmissible disease in the previous 12 months before export in a country mentioned in paragraph 1, each consignment of lard or rendered fats must be accompanied by a certificate referred to in Article 10 (2) of this Directive stating that: A. the lard or rendered fats have been subjected to one of the following heat treatment processes: (i) at least 70 °C for at least 30 minutes; or (ii) at least 90 °C for at least 15 minutes; or (iii) a minimum temperature of 80 °C in a continuous rendering system; B. where the lard of rendered fats are packaged, they have been packed in new containers and all precautions have been taken to prevent their recontamination; C. where bulk transport of the product is intended, the pipes, pumps and bulk tank and any other bulk container tanks or bulk road tanker used in the transportation of the products from the manufacturing plant either directly on to the ship or into shore tanks or direct to establishments were inspected and found to be clean before use. CHAPTER 10 Raw material for the manufacture of animal feedingstuffs and pharmaceutical or technical products 1. Raw material means fresh meat, glands, organs and other offal as well as intestinal mucuses which are not intended for human consumption. Raw material shall be regarded as fresh if it has only undergone refrigeration or other treatment not resulting in sufficiently safe destruction of pathogenic agents. The substances involved may only be low-risk substances within the meaning of Directive 90/667/EEC. 2. Raw material must be accompanied by a commercial document or certificate, provided for in Article 13 (2) of Directive 90/667/EEC, or a certificate complying with the model to be laid down under the procedure provided for in Article 18 and must satisfy the requirements of Decision 92/183/EEC. 3. In trade the original of the health certificate or commercial document must be submitted to the veterinary authorities responsible for the processing plant and the intermediate storage warehouse - cold storage facility - or sorting facility; in the case of imports into the Community, it must be submitted to the border control authority. 4. The raw material must be transported directly to approved or registered processing plants which meet the conditions laid down in Directive 90/667/EEC or to cold-storage facilities approved for intermediate storage. Prior to processing, raw material for manufacturing pharmaceuticals may also be sorted and stored in facilities specially approved for the purpose by the Member States. Member States shall inform the Commission of the approval of such sorting facilities. 5. The raw material may be transported to the processing plant only in watertight and properly sealed containers or vehicles. The legend 'Only for the manufacture of petfood' or 'Only for the manufacture of pharmaceuticals or technical products' must appear on the recipients and accompanying documents, depending on the intended purpose. The name and address of the consignee undertaking must appear on the containers and accompanying papers. 6. The vehicles and containers used to transport the goods, together with all items of equipment or appliances which have come into contact with the untreated raw material, must be cleaned and disinfected. Packaging material must be incinerated or disposed of by some other means in accordance with instructions from the official veterinarian. 7. Intermediate storage of the raw material shall be permissible only in cold storage facilities approved for the purpose, subject to authorization and under the supervision of the official veterinarian. The raw material must be stored separately from other goods and in such a way as to prevent any propagation of epizootic diseases. 8. At the processing plant the raw material shall be treated in such a way as to kill any pathogenic agents and rule out any danger to domestic herds. Removal of raw material from the plant for safe disposal in processing plants approved or registered for the purpose in accordance with Directive 90/667/EEC shall be permissible only in exceptional cases and with the authorization of the official veterinarian. The provisions of points 5, 6 and 9 shall apply correspondingly to the transportation of the raw material and to the notification of the official veterinarian responsible for the processing plant. 9. When the raw material is transported from the plant of origin, or beyond the Community's external border: - the official veterinarian responsible for the plant of origin in the case of intra-Community trade, or - the border inspection authority in the case of imports into the Community shall notify the official veterinarian responsible for the processing plant, intermediate storage warehouse or sorting facility of that fact by means of the 'Animo system', by telex or by fax. 10. Imports into the Community are also subject to the following provisions: (a) Member States shall authorize the importation of raw material into the Community only from third countries which appear on the list laid down in Council Decision 79/542/EEC or in a special Commission Decision on a specific raw material; (b) following the border check the raw materials shall, under the supervision of the competent veterinary authority, be transported either directly to an approved or registered processing plant which is under the constant supervision of an official veterinarian and has given a guarantee that the raw materials will be used only for the permitted purpose and that they will not leave the plant untreated, or to an approved intermediate storage or approved sorting facility; (c) the health certificate bearing the file mark of the border inspection authority or a certified copy of that certificate must accompany the goods until they reach the destination plant. CHAPTER 11 Rabbit meat and farmed game meat Member States shall ensure that rabbit meat and farmed game meat are imported only if: (a) they come from third countries included: (i) for furred farm game, on the list of countries from which fresh meat of the corresponding species may be imported pursuant to Directive 72/462/EEC; (ii) for feather farmed game, on the list of countries from which fresh poultrymeat may be imported pursuant to Directive 91/494/EEC (5); (iii) for rabbit meat, on a list to be drawn up under the procedure laid down in Article 18; (b) they satisfy at least the requirements laid down in Chapters II and III respectively of Directive 91/495/EEC (6); (c) they come from establishments offering the guarantees provided for in (b) and recognized under the procedure provided for in Article 18 or, pending the list referred to in (a) (iii), from establishments approved by the competent authorities; (d) each batch of meat is accompanied by the health certificate provided for in Article 10 (2) (c). CHAPTER 12 Apiculture products 1. Apiculture products intended exclusively for use in apiculture: (a) must not come from an area which is the subject of a prohibition order associated with an occurrence of American foulbrood or acarioasis, if in the case of acarioasis the Member State of destination has obtained additional guarantees in accordance with Article 14 (2) of Directive 92/65/EEC (7); (b) must meet the requirements imposed by Article 8 (a) of Directive 92/65/EEC. 2. Any derogations must be established, as necessary, under the procedure laid down in Article 18 of this Directive. CHAPTER 13 Game trophies Trade in and imports of untreated game trophies must be accompanied by the commercial document provided for in the last indent of Article 4 (2) (a) or by the health certificate provided for in Article 10 (2) (c) stating that: 1. the trophies in question do not come from animals originating in an area subject to restrictions as a result of the presence of serious transmissible diseases; 2. the trophies in question are completely dry and without residual meat and that they were dried or dry-salted or wet-salted for at least 14 days before they were dispatched; 3. the consignment has not been in contact with any other product of animal origin or any animal likely to contaminate it; 4. once dry, the product was disinfected with products authorized by the competent authority of the dispatching country; 5. the trophies were packaged in new, transparent packaging. CHAPTER 14 Manure for treatment of the soil (8)() Processed manure products All organic fertilizers have been treated to ensure that the product is free from pathogenic agents. Treated manure products meeting the following requirements may be the subject of trade or imports: - exempt from salmonella: absence of salmonella in 25 g of treated product; - exempt from enterobacteriaceae: based on the aerobic bacteria count (< 1 000 cfu per gram of treated product); - reduced level of spore-forming bacteria and toxin formation: moisture content < 14 %, product aW value < 0,7. Products must be stored in such a way that, once processed, contamination or secondary infection and dampness is impossible. Products must therefore be stored in: - well-sealed and insulated silos, or - properly sealed packs (plastic bags or 'big bags'). Unprocessed manure Only unprocessed manure from chicken and equidae may be the subject of trade or import. This manure must originate in a region free of serious transmissible animal diseases, in particular: - foot-and-mouth disease, - Newcastle disease, - swine fever, - avian influenza, - African swine fever, - African horse sickness, - swine vesicular disease. If necessary, bacteriological standards may be established under the procedure laid down in Article 18 of this Directive. CHAPTER 15 Unprocessed wool, hair, bristles, feathers and parts of feathers 1. Sheep's wool, ruminant hair and pig bristles shall be considered to be 'unprocessed' if they have not undergone factory washing or been obtained from tanning, and feathers and parts of feathers shall be considered 'unprocessed' if they have not been treated with a steam current or by some other method ensuring that no pathogens are transmitted. 2. Unprocessed sheep's wool, ruminant hair, pig bristles, feathers and parts of feathers (the goods) may only be traded in or imported if they are securely enclosed in packaging and dry. However, trade in and imports of pig bristles from countries or regions in which African swine fever is endemic are prohibited except for pig bristles which: (a) have been boiled, dyed or bleached; or (b) have undergone some other form of treatment which is certain to kill pathogenic agents, provided that evidence to this effect is submitted in the form of a certificate from the veterinarian responsible for the place of origin. Factory washing shall not be regarded as a form of treatment for the purposes of this provision. 3. The provisions of this chapter shall not apply to trade or imports of decorative feathers or feathers: (a) carried by travellers for their private use; or (b) which are the subject of trade in or imports into the Community in the form of consignments sent to private individuals for non-industrial purposes. 4. The goods must be sent directly to the plant of destination or the warehouse for storage in conditions such that any spread of pathogenic agents is avoided. (1) OJ No 121, 29. 7. 1964, p. 2012/64. Directive as last amended by Directive 91/497/EEC (OJ No L 268, 24. 9. 1991, p. 69).(2) OJ No L 47, 21. 2. 1980, p. 4. Directive as last amended by Directive 91/687/EEC (OJ No L 377, 31. 12. 1991, p. 16).(3) OJ No L 302, 31. 12. 1972, p. 28. Directive as last amended by Directive 91/688/EEC (OJ No L 377, 31. 12. 1991, p. 18).(4) OJ No L 224, 18. 8. 1990, p. 42. Directive as last amended by Decision 92/130/EEC (OJ No L 47, 22. 2. 1992, p. 26).(5) OJ No L 268, 24. 9. 1991, p. 25.(6) OJ No L 268, 24. 9. 1991, p. 41.(7) OJ No L 268, 14. 9. 1992, p. 54.(8)() Manure means any mixture of excrement and urine of cattle, pigs, equidae and chicken. ANNEX II SPECIFIC PUBLIC HEALTH CONDITIONS CHAPTER 1 Imports from third countries of meat products obtained from poultrymeat, farmed game meat, wild game meat and rabbit meat Member States shall ensure that meat products obtained from poultrymeat, farmed game meat, wild game meat and rabbit meat are not imported unless: (a) they come from a third country listed in accordance with: (i) Article 14 of Directive 71/118/EEC for poultrymeat; (ii) Article 16 of Directive 92/45/EEC for wild game meat; (iii) a list to be established for rabbit meat and farmed-game meat under the procedure provided for in Article 18; (b) the fresh meat used meets the appropriate requirements of Article 14 of Directive 71/118/EEC for poultrymeat, Article 16 of Directive 92/45/EEC for wild game meat, Article 3 of Directive 91/495/EEC for rabbit meat and Article 6 of that Directive for farmed-game meat; (c) they come from an establishment offering the same guarantees as those referred to in Directive 77/99/EEC and approved in accordance with the procedure provided for in Article 18 or, pending the adoption of such a decision, by the competent authority of the Member State with imports of these products remaining subject to the rules in Article 11 (2) of Directive 90/675/EEC; (d) they are prepared, checked and handled in accordance with the appropriate requirements provided for in Directive 77/99/EEC; (e) each consignment of meat products is accompanied by a health certificate established in accordance with the procedure provided for in Article 18. CHAPTER 2 Before 1 January 1994, the health conditions applicable to the following shall be established in accordance with the procedure laid down in Article 18: - putting on the market in and imports of eggs and imports of egg products intended for human consumption, without prejudice to the rules laid down within the framework of the common organization of the market, - the preparation of gelatins intended for human consumption, - trade in and import of honey, frogs' legs and snails intended for human consumption. ANNEX III I CONSOLIDATED VERSION OF ANNEXES A AND B TO DIRECTIVE 89/662/EEC 'ANNEX A VETERINARY LEGISLATION CHAPTER I - Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (OJ No 121, 29. 7. 1964, p. 2012/64). - Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (OJ No L 55, 8. 3. 1971, p. 23). - Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (OJ No L 302, 31. 12. 1972, p. 24). - Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (OJ No L 26, 31. 1. 1977, p. 85). - Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (OJ No L 47, 21. 2. 1980, p. 4). - Council Directive 88/657/EEC of 14 December 1988 laying down the requirements for the production of, and trade in, minced meat, meat in pieces of less than 100 grams and meat preparations (OJ No L 382, 31. 12. 1988, p. 3). - Council Directive 89/437/EEC of 20 June 1989 on hygiene and health problems affecting the production and the placing on the market of egg products (OJ No L 212, 22. 7. 1989, p. 87). - Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (OJ No L 46, 19. 2. 1991, p. 1). - Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs (OJ No L 268, 24. 9. 1991, p. 1). - Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (OJ No L 268, 24. 9. 1991, p. 15). - Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (OJ No L 268, 24. 9. 1991, p. 35). - Council Directive 91/495/EEC of 27 November 1991 concerning public health and animal health problems affecting the production and placing on the market of rabbit meat and farmed game meat (OJ No L 268, 24. 9. 1991, p. 41). - Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild-game meat (OJ No L 268, 14. 9. 1992, p. 35). - Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (OJ No L 268, 14. 9. 1992, p. 1). CHAPTER II Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (with the exception of pathogens). ANNEX B PRODUCTS NOT SUBJECT TO COMMUNITY HARMONIZATION, BUT TRADE IN WHICH WOULD BE SUBJECT TO THE CHECKS PROVIDED FOR BY THIS DIRECTIVE Other products of animal origin included neither in Annex B to this Directive nor in the Annex to Directive 90/425/EEC: these products will be defined under the procedure laid down in Article 18.' II CONSOLIDATED VERSION OF ANNEXES A AND B TO DIRECTIVE 90/425/EEC 'ANNEX A CHAPTER I VETERINARY LEGISLATION Section 1 - Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (OJ No 121, 29. 7. 1964, p. 1977/64). - Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (OJ No L 194, 22. 7. 1988, p. 10). - Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embyros of domestic animals of the bovine species (OJ No L 302, 19. 10. 1989, p. 1). - Council Directive 90/426/EEC of 26 June 1990 on the health policy conditions governing the movement of equidae and their import from third countries (OJ No L 224, 18. 8. 1990, p. 42). - Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (OJ No L 224, 18. 8. 1990, p. 62). - Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (OJ No L 303, 31. 10. 1990, p. 6). - Council Directive 90/667/EEC of 27 November 1990 laying down the veterinary rules for the disposal and processing of animal waste, for its placing on the market and for the prevention of pathogens in feedstuffs of animal or fish origin and amending Directive 90/425/EEC (OJ No L 363, 27. 12. 1990, p. 51). - Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (OJ No L 46, 19. 2. 1991, p. 1). - Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (OJ No L 46, 19. 2. 1991, p. 19). - Council Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport and amending Directives 90/425/EEC and 91/496/EEC (OJ No L 340, 11. 12. 1991, p. 17). Section 2 Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) (1) to Directive 90/425/EEC (OJ No L 268, 14. 9. 1992, p. 54). - For pathogens: Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC. CHAPTER II ZOOTECHNICAL LEGISLATION - Council Directive 77/504/EEC of 25 July 1977 on pure-bred breeding animals of the bovine species (OJ No L 206, 12. 8. 1977, p. 8). - Council Directive 88/661/EEC of 19 December 1988 on the zootechnical standards applicable to breeding animals of the porcine species (OJ No L 382, 31. 12. 1988, p. 36). - Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (OJ No L 153, 8. 6. 1989, p. 30). - Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (OJ No L 224, 18. 8. 1990, p. 55). - Council Directive 91/174/EEC of 25 March 1991 laying down zootechnical and pedigree requirements for the marketing of pure-bred animals (OJ No L 85, 5. 4. 1991, p. 37). ANNEX B ANIMALS AND PRODUCTS NOT SUBJECT TO HARMONIZATION BUT TRADE IN WHICH WILL BE SUBJECT TO THE CHECKS PROVIDED FOR IN THIS DIRECTIVE CHAPTER I Veterinary legislation - other live animals not listed in Annex A, Chapter I. CHAPTER II Veterinary legislation - semen, ova and embryos not listed in Annex A, Chapter I.'